Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
Claims 1, 3-4, 6 and 9-11 are pending. Claim 1 has been amended. Claim 2, 5, 7-8 and 12-16 are cancelled.

Claim Objections
Claims 1, 3-4, 6 and 9-11 are objected to because of the following informalities:  
Regarding claim 1, in line 18, “…the storage concave portion…” should read --…the storage portion…--.
In line 23 “…the L-shape storage concave portion…” should read --…the L-shape storage portion…--.
In line 37, “…the corner hardly contributing to…” should read --…the one corner hardly contributing to…--.
Regarding claims 3-4, 6 and 9-11, the claims are objected by virtue of their dependency on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP11-201496, using US 2008/0159848, paragraphs 0002-0016, as translation document, herein “Liu”) in view of Hiroaki (JP2010159909A, machine translation attached).
Regarding claim 1, Liu discloses: 
a ceiling-embedded air conditioner (figures 1-3), comprising:
a ceiling-embedded casing body (3) (figs. 1-2) that has first to fourth side plates (3a) (annotated fig. 2-LIU, page 4) forming a square shape (figs. 1-2), a lower surface (facing decorative panel -2-) (fig. 1) arranged below the first to fourth side plates, an air suction path (formed by the lower part of bell-mouth -6-) at a center of the lower surface, and an air blowoff path (10) around the air suction path (annotated fig. 1-LIU, below), 
one corner of four corners of the casing body (3) having a gas-side pipe and liquid side tubes and being arranged for tube connection (clearly seen in annotated fig. 2—LIU, page 4);
a bell-mouth (6) disposed in the lower surface of the casing body (3) (clearly seen in fig. 1) and including a concaved base portion (clearly seen in fig. 1) having a square shape with a flat bottom (clearly seen in figs. 1-2) and a suction guide portion in a center of the concaved base portion (fig. 1) [par. 0003, lines 13-14],
the concaved base portion with a flat bottom having an L-shape storage portion (14) formed in the square shape, wherein a corner of the L-shape storage portion is positioned on the one corner of the casing body (3) (clearly seen in fig. 3 as compared to fig. 1);
a turbo fan (5) that is disposed inside the casing body (3) (fig. 1);
a heat exchanger (4) that is disposed inside the casing body (3) on an outer peripheral side of the turbo fan (5) (fig. 1), and has heat transfer tubes therein (better seen in fig. 2),

    PNG
    media_image1.png
    352
    585
    media_image1.png
    Greyscale


an end portion of the first heat exchange portion and an end portion of the fourth heat exchange portion, the end portions of the first and fourth heat exchanger portions being spaced from each other and disposed at the one corner of the four corners of the casing body (3) (annotated fig. 2-LIU, below); 

    PNG
    media_image2.png
    566
    609
    media_image2.png
    Greyscale

the storage portion (14) extending from the one corner as a center in parallel to the first heat exchange portion and the fourth heat exchange portion (annotated fig. 2-LIU, page 4 as compared to annotated fig. 3-LIU, page 5) (since the storage portion -14- is placed in the corner);
drain pans (8) formed separately from the bell-mouth (6) and disposed laterally outside the concaved base portion of the bell-mouth (27) at lower ends of the first to fourth heat exchange portions (clearly seen in figs 1 and 2); and
an electrical equipment box (13) that is disposed in the L-shape storage portion (14) (fig. 1) of the concaved base portion along a part of the heat exchanger (4) [par. 0007, lines 1-2] (better seen in figure 3 
a first storage portion disposed to extend from inside the one corner along the first heat exchange portion and having a length less than that of the first heat exchange portion (see annotated fig. 3-LIU, below as compared to annotated fig. 2-LIU, page 4), 


    PNG
    media_image3.png
    496
    388
    media_image3.png
    Greyscale


a second storage portion disposed to extend from inside the one corner along the fourth heat exchange portion and having a length less than that of the fourth heat exchange portion (see annotated fig. 3-LIU, above, as compared to annotated fig. 2-LIU, page 4), and 
a corner portion coupling the first and second storage portions to be orthogonal to each other to form an L-shape and disposed at said one corner for connection of the gas-side pipe and the liquid side tubes where the first and the fourth heat exchange portions are not present (see annotated fig. 3-LIU, above, as compared to annotated fig. 2-LIU, page 4),


an outer line of the first storage portion along the first heat exchange portion extending beyond the end of the first heat exchange portion to the one corner for the tube connection, and
an outer line of the second storage portion along the first heat exchange portion extending beyond the end of the fourth heat exchange portion to the one corner for the tube connection, and
Ceiling-embedded air conditioners comprising electric/control boxes located in a corner for tube connection and having outer lines with ends extending beyond the end of the heat exchanger of the ceiling unit are known in the art. Hiroaki, for instance, teaches a ceiling embedded air conditioner unit (10) (fig. 3) comprising an electric box (44) located in a corner for tube connections (37a) and having outer lines extending and also located beyond the ends (35a, 35b) of the heat exchanger (35) of the ceiling unit (10) (see annotated fig. 3-HIROAKI, below).

    PNG
    media_image4.png
    782
    868
    media_image4.png
    Greyscale


Regarding claim 3, Liu does not disclose wherein when the length of the first heat exchange portion is designated as L1, the length of the fourth heat exchange portion as L2, the length of the first storage portion as L3, and the length of the second storage portion as L4, the electrical equipment box is formed to satisfy the conditions L3 ≤ (1/2 x L1) and L4 ≤ (1/2 x L2). Liu does disclose, however, the length of each storage portion being a fraction of the lengths of their respective heat exchange portions (see annotated fig. 2-LIU, page 3). Therefore, the value of the length of each storage portion in terms of the length of their respective heat exchanger portion is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. Since the general conditions of the claim, i.e. that the length of each storage portion is a fraction of the lengths of their respective heat exchange portions, were disclosed in the prior art by Liu, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the electrical equipment box disclosed by Liu formed to satisfy the following conditions: L3 ≤ (1/2 x L1); and L4 ≤ (1/2 x L2), wherein a length of the first heat exchange portion is designated as L1, a length of the fourth heat exchange portion as L2, a length of the first storage portion as L3, and a length of the second storage portion as L4. Furthermore, the range of 1% to 50% of the length of the respective heat exchange portion is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.

Regarding claim 4 and 6, Liu discloses: 
the electrical equipment box (13) having a tapered surface (a) at a corner between a top surface (26) and a side surface exposed to a ventilation side (see annotated fig. 1-LIU, page 4).
Regarding claim 10, Liu discloses: 
the electrical box (13) further including:
a first surface (-26- as seen in annotated fig. 1-LIU, page 4),
a second surface (-side surface- as seen annotated fig. 1-LIU, page 4) perpendicular to the first surface and at a downstream of the first surface in the ventilation direction, and
a tapered surface (see annotated fig. 1-LIU, page 4) inclined from the first surface to the second surface for guiding air into the casing body (3) so that a height of the electrical equipment box at the tapered surface in a vertical direction of the casing body gradually reduces from the upstream side to a downstream side of the ventilation direction (annotated fig. 1-LIU, page 4).
Regarding claim 11, Liu discloses: 
the suction guide portion disposed at a center of the concaved base portion and extending toward the turbo fan (5) (fig. 1), the suction guide portion having a trumpet shape with an inner opening and guiding the air to the turbo fan (5) (annotated fig. 1-LIU, page 4), 
the electrical equipment box (6) being arranged outside the inner opening (annotated fig. 1-LIU, page 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Hiroaki in view of Watanabe et al. (GB 2314924 A, herein "Watanabe"). 
Regarding claim 9, the combination of Liu and Hiroaki does not disclose the first storage portion having the length same as that of the second storage portion. 
Watanabe, for instance teaches ceiling embedded units having electrical equipment boxes of different shapes (see, for instance, box -28- having elongated storage portions of similar length at each end in the embodiment of figure 2B, as an obvious variation of box -8- of rectangular shape). It is noted, it has been held that changing the shape of an old device is a matter of design choice which involves only routine skill in the art. MPEP 2144.04, section IV, part A. 

Response to Arguments
The rejections of claims 1, 3-4, 6-13 and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the amendments.
Applicant’s arguments filed 02/08/2021 have been considered but they are moot because they do not apply to the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763